           Case NJ/2:20-cv-04586 Document 13 Filed 05/05/20 Page 1 of 1




                   BEFORE THE UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS                             MDL No. 2942
INTERRUPTION PROTECTION
INSURANCE LITIGATION




   Defendants Westchester Surplus Lines Insurance Company and Indemnity Insurance
    Company of North America’s Joinder to Motion for Extension of Time (Dkt. 102)


        Pursuant to Rule 6.3 of the Rules of Procedure of the Judicial Panel on Multidistrict

Litigation, Defendants Westchester Surplus Lines Insurance Company (“Westchester”) and

Indemnity Insurance Company of North America (“Indemnity”) hereby join in the Motion for

Extension of Time filed by various other defendants (Dkt. 102). For the reasons set forth therein,

Westchester and Indemnity respectfully request that the Panel grant the Motion for Extension of

Time.


Dated: May 5, 2020                                O’MELVENY & MYERS LLP


                                                  By: /s/ Daniel Petrocelli
                                                      Daniel Petrocelli
                                                      O’MELVENY & MYERS LLP
                                                      1999 Avenue of the Stars, 8th Floor
                                                      Los Angeles, CA 90067
                                                      Telephone: (310) 553-6700
                                                      Facsimile: (310) 246-6779
                                                      dpetrocelli@omm.com

                                                  Attorneys for Defendants Westchester Surplus
                                                  Lines Insurance Company and Indemnity
                                                  Insurance Company of North America
